           Case 1:18-cv-06584-VEC Document 57 Filed 12/17/18 Page 1 of 4

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 12/17/2018
 -------------------------------------------------------------- X
   NICOLE BURGESS,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :      18-CV-6584 (VEC)
                                                                :
                                                                :      ORDER TO SHOW
 PETER GOODMAN, PG EAST HOUSTON                                 :        CAUSE WHY
 CORP., 203 HENRY STREET REALTY CORP., :                                 SANCTIONS,
 288 MULBERRY STREET REALTY CORP.,                              :   INCLUDING DISMISSAL
 TOURBILLION47 LLC, HAROLD THOMAS                               :     WITH PREJUDICE,
 CARTER, IGNACIO MATTOSNOYA, MARK :                                    SHOULD NOT BE
 CONNELL, AND BEA’S TAVERN, INC.,                               :         IMPOSED
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        At an in-person initial pretrial conference on November 9, 2018, this Court ordered

Plaintiff Burgess, through her counsel, Stuart H. Finkelstein, to produce to Defendants a signed,

notarized, and valid HIPAA-compliant medical-records release authorization no later than

November 29, 2018. The same day, the Court memorialized its order in a written Civil Case

Management Plan and Scheduling Order. See Dkt. 46. On December 3, 2018, counsel for

Defendants informed the Court by telephone, with Mr. Finkelstein on the line, that Plaintiff had

failed to produce any medical-records release—let alone a signed, notarized, valid, and HIPAA-

compliant one—consistent with the Court’s order. On December 6, 2018, the Court held a

telephonic conference call with the parties to address this issue, along with other discovery issues

not relevant here.

        During the conference call, Mr. Finkelstein conceded that he had not produced a HIPAA-

compliant medical-records release in compliance with the Court’s order and told the Court that

his client was unable to execute such a release because she was in Georgia and was not expected


                                                   Page 1 of 4
          Case 1:18-cv-06584-VEC Document 57 Filed 12/17/18 Page 2 of 4



to return to this district until sometime in 2019. The Court explained to counsel that because his

client is Plaintiff in this action, her purported absence from this district has no bearing on

whether she and Mr. Finkelstein are obligated to comply with this Court’s discovery orders. The

Court further explained that Mr. Finkelstein could use—by way of example only—the United

States Postal Service to obtain a medical-records release from his client, without her having to

travel to New York City from Georgia in order to provide it.

       As memorialized in a post-telephonic-conference order, see Dkt. 54, the Court ordered

Mr. Finkelstein to produce to Defendants a signed, notarized, and valid HIPAA-compliant

medical-records release authorization no later than December 13, 2018, and to post a letter

confirming that production to ECF that same day. The Court warned Mr. Finkelstein that failure

to comply with this second court order would likely result in dismissal of this action under Fed.

R. Civ. P. 37(b)(2)(A)(v). Finally, the Court dissolved a stay it had placed on a previous order

imposing a $1000 civil sanction on Mr. Finkelstein for repeated failures to comply with this

Court’s discovery orders in this and two other, similar cases. Further details of Mr. Finkelstein’s

inability or unwillingness to comply with this Court’s orders can be found in that sanctions order,

see Dkt. 52, and in the order to show cause that precipitated it, see Dkt. 47.

       By letter dated December 13, 2018, Mr. Finkelstein informed the Court that he is “unable

to procure the HIPPA [sic] authorization from my client”; that he is “very mindful of [the

undersigned’s] statement regarding dismissal of the matter if [the release] was not submitted to

defense counsel” by December 13; and that, if the case is dismissed, he would prefer “that it be

done without prejudice, so as to make possible the prosecution of a Facility that is extraordinarily

replete with ADA violations.” Dkt. 55. Mr. Finkelstein’s letter offered no explanation, let alone




                                             Page 2 of 4
           Case 1:18-cv-06584-VEC Document 57 Filed 12/17/18 Page 3 of 4



any excuse or justification, for his admitted failure to produce a medical-records release as he

was ordered to do. 1

        In their own December 13, 2018 letter responding to Mr. Finkelstein’s, Defendants

informed the Court that they oppose Mr. Finkelstein’s request that any dismissal be without

prejudice and that “they reserve their rights and remedies under Fed. R. Civ. P. 11, 16(f),

37(b)(2)(A) and 41(b), 42 U.S.C. § 12205, 28 U.S.C. § 1927, NYCHRL § 8-502(g), the inherent

powers of the Court and under all other applicable laws and rules.” Dkt. 56.

        Because Mr. Finkelstein has violated the Court’s orders of November 9, 2018 [Dkt. 46]

and December 7, 2018 [Dkt. 54], Mr. Finkelstein is hereby ORDERED to show cause why this

case should not be dismissed with prejudice under Fed. R. Civ. P. 37(b)(2)(A)(v), and, regardless

of whether the case is dismissed, why other sanctions should not be imposed under Fed. R. Civ.

P. 37(b) generally, 28 U.S.C. § 1927, or the inherent powers of this Court. Mr. Finkelstein must

also explain why the Court should not order him, his client, or both “to pay the reasonable

expenses, including attorney’s fees, caused by [his] failure” to comply with this Court’s orders.

Fed. R. Civ. P. 37(b)(2)(C). Such showing shall be made by affidavit and a memorandum of law

compliant with Local Civil Rule 7.1(a)(2) and filed no later than December 28, 2018. At a

minimum, Mr. Finkelstein’s response must include affidavits from him and from Ms. Burgess

stating what steps each person took to comply with the Court’s Order relative to production of a

HIPAA release. Courtesy copies of any papers filed must be sent to the Court.




1
          The absence of any explanation leads the Court to wonder whether Mr. Finkelstein communicated to Ms.
Burgess the requirement that she execute a HIPAA release and Ms. Burgess refused to comply, or whether Mr.
Finkelstein unilaterally decided not to even seek a HIPAA release from her. Because Ms. Burgess is a frequent filer
of ADA Complaints in this district (she currently has five such lawsuits pending, see Burgess v. Bartocci, 18-CV-
4691 (PGG); Burgess v. Jakobson, 18-CV-5001 (GBD); Burgess v. Two Charlton Owners Corp., 18-CV-5955
(VEC); Burgess v. Six St. Associates, 18-CV-7405 (KPF)), and Mr. Finkelstein is her attorney in all of them, either
possibility is disturbing. There could, of course, be some other explanation.


                                                   Page 3 of 4
          Case 1:18-cv-06584-VEC Document 57 Filed 12/17/18 Page 4 of 4



        The Court construes Defendants’ letter of December 13, 2018 [Dkt. 56] as a reservation

of rights rather than as a motion that this case be dismissed or as an application for fees or

expenses. No more than fourteen days after Mr. Finkelstein submits his response to this order,

counsel for Defendants may file any submissions, motions, or applications, by letter/s supported

by affidavits consistent with Local Civil Rule 7.1(a)(2), bearing on the appropriate disposition of

this case in light of Mr. Finkelstein’s most recent failure to comply with this Court’s orders.

Courtesy copies of any papers filed shall be sent to the Court.

        Should Defendants make any submissions in response to this order, Mr. Finkelstein shall,

within seven days, file and provide the Court with courtesy copies of any additional materials he

believes the Court should consider. The Court will then determine whether the case shall be

dismissed and whether other sanctions are appropriate in addition to or in lieu of dismissal with

prejudice.

        The Court notes that, as far as this Court can determine, Mr. Finkelstein has not yet paid

the $1000 civil sanction that the undersigned ordered him to pay “immediately” on December 7,

2018. Mr. Finkelstein is again ORDERED, on pain of contempt of court, additional civil

sanctions, and possible referral to the Grievance Committee of this Court, to pay the $1000

sanction previously imposed to the Cashier of the Clerk of Court no later than December 21,

2018.

        Discovery and all other proceedings in this case are STAYED pending resolution of this

order and any related motions or applications.


SO ORDERED.
                                                      _________________________________
Date: December 17, 2018                                     VALERIE CAPRONI
      New York, New York                                  United States District Judge



                                             Page 4 of 4
